Citation Nr: 0009710	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95 - 03 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for 
post-traumatic stress disorder (PTSD).  

This case was previously before the Board in April 1997, and 
was remanded to the RO for additional development of the 
evidence and for compliance with requirements of due process.  
The case has been prematurely returned to the Board without 
compliance with the instructions of the Board set out in the 
April 1997 remand order.  In addition, the RO apparently did 
not respond to an April 1999 letter from the veteran's 
attorney asking that it comply with the requirements of the 
April 1997 remand order.


REMAND

When a case is remanded by the Board of Veterans' Appeals, 
the agency of original jurisdiction will complete the 
additional development of the evidence or procedural 
development required.  38 U.S.C.A. § 7105(d)(1) (West 1991);  
38 C.F.R. § 19.38 (1999).  The cited law and regulation are 
not permissive or optional; they are mandatory.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all instructions contained in Board remands prior 
to returning the case to the Board in order to ensure full 
and specific compliance with all instructions contained in 
such remand orders.  All cases returned to the Board which do 
not comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.  

The RO is instructed to read this remand order in its 
entirety, and to comply fully with the instructions contained 
therein.  

The veteran has appealed the denial of his claim of 
entitlement to service connection for PTSD.  The Board notes 
that PTSD was diagnosed on the VA psychiatric examination 
conducted in January 1996, and that the RO has not taken 
necessary action to verify the stressors claimed by the 
veteran.  In that connection, the Board notes that the 
veteran served on active duty from November 1962 to November 
1966; that he was authorized to wear the Armed Forces 
Expeditionary Medal by virtue of serving aboard USS REEVES 
(DLG 24) from May 7, 1965 through June 13, 1965; that in 
August 1966, he was authorized to wear the Vietnam Service 
Medal; that an October 1991 letter from the Agent Orange 
Administration shows that the veteran's service included 
riverine operations in the Republic of Vietnam; and that he 
has reported psychic trauma stemming from steering his craft 
through dead bodies in the water while in Vietnam.  

The veteran's claim for service connection for PTSD was 
received at the RO in November 1995.  VA's Schedule for 
Rating Disabilities in effect prior to November 7, 1996 
provides that the diagnosis and evaluation of psychoneurotic 
disorders, including PTSD, is based upon a General Rating 
Formula for Psychoneurotic Disorders codified under  
38 C.F.R. Part 4, § 4.132 (1996).  Effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, including PTSD.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), now codified at  38 C.F.R. §§ 4.125-4.130 
(1998).  

In addition, prior to March 7, 1997, governing regulations 
provided that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f).  

In April 1997, the Court issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  This decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relied strongly on the November 1996 amendments to 
VA regulations for evaluating psychiatric disorders.  See  38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

In addition, on June 18, 1999,  38 C.F.R. § 3.304(f) was 
retroactively amended, effective March 7, 1997, to read as 
follows:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with  
§ 4.125(a) [i.e., DSM-IV] of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991);  38 C.F.R. § 3.304(f) (Amended to 
reflect the holding of Cohen v. Brown, 10 Vet. App. 128 
(1997), effective March 7, 1997.)  

The record shows that the veteran has not been afforded a VA 
examination under the criteria provided in the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), now codified at  38 C.F.R. §§ 4.125-4.130 (1999).  
Neither has the RO considered the veteran's claim for service 
connection for PTSD under the provisions of  38 C.F.R. 
§ 3.304(f), as amended to reflect the holding of Cohen v. 
Brown, 10 Vet. App. 128 (1997), effective March 7, 1997.  

Further, in cases where the veteran engaged in combat against 
the enemy, the provisions of  38 U.S.C.A. § 1154(b) were 
interpreted by the Federal Court in Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996), to require a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method provided by that statute (emphasis 
added)   First, it must be determined whether the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Secondly, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  If these two inquiries are 
met, VA "shall accept" the veteran's evidence as sufficient 
proof of service connection, even if no official record of 
such incurrence exists.  If a veteran satisfies both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury or disease is service 
connected.  However, the presumption is rebuttable.  Thus, as 
the third step in the analysis, it must be determined whether 
VA has met its burden of rebutting the presumption of service 
connection by "clear and convincing evidence to the 
contrary."  "Satisfactory lay or other evidence" under  
38 U.S.C.A. § 1154(b) means "credible evidence."  Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  

However, the specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).  
If a veteran claims that a combat-related stressor occurred, 
VA must make a determination as to whether or not the veteran 
"engaged in combat with the enemy."  See Gaines, 11 Vet. 
App. 353 (1998);  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  "If the claimed stressor(s) is not combat-related, 
a veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
[it] must be corroborated by 'credible supporting 
evidence'".  Cohen, 10 Vet. App. at 142; also see Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996);  Doran v. Brown,  6 Vet. 
App. 283, 289 (1994).  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Court has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308 (1991).  
Further, if the amended regulation is found to be more 
favorable than the prior regulation, an additional 
determination is required by the Board as to whether or not 
an appellant will be prejudiced by the Board's action in 
applying the amended regulation in the first instance.  See  
Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

The Board is not prepared to make a determination as to 
whether  38 C.F.R. Part 4, § 4.125 - 4.132 or  38 C.F.R. Part 
4, §§ 4.125 - 4.130 is more favorable to the veteran, or 
which version of  38 C.F.R. §§ 3.304(f) is more favorable to 
the veteran, in the absence of a VA psychiatric examination 
which takes into consideration the 

provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  
Accordingly, the issue of service connection for PTSD is 
remanded to the RO for a current VA psychiatric examination 
by panel of two psychiatrists which takes into account the 
newly-revised provisions of  38 C.F.R. Part 4, §§ 4.125-4.130 
(effective November 7, 1996), and the newly-revised 
provisions of  38 C.F.R. § 3.304(f), effective March 7,1997, 
and well as readjudication by the RO considering the newly-
revised regulations and issuance of a Supplemental Statement 
of the Case providing a complete statement of the applicable 
law and regulations, both old and new.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for PTSD 
or other psychiatric disability.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  Further, the RO 
should obtain from the veteran's medical 
chart copies of any psychological testing 
administered to the veteran at the VAMC, 
Danville, Illinois, at any time.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to  
hospitalization or outpatient treatment 
of the veteran at the VAMC, Danville, 
Illinois, from March 1999 to the present 
time.  

2.  The RO should ask both the National 
Personnel Records Center (NPRC) and the 
Department of the Navy to make a further 
search for additional service medical 
records and service administrative or 
personnel records of the veteran. 


3.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the May 
1997 stressor development letter, 
together with copies of all previous 
stressor letters or questionnaires 
completed and submitted by the veteran, 
the veteran's DD Form 214, and his 
complete service administrative and 
personnel records for his period of 
active service from January 1970 to May 
1971, including his service aboard USS 
REEVES (DLG-24) in the offshore waters of 
the Republic of Vietnam from June 1965 to 
October 1965, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, for verification of 
the stressor stories.  USACRUR should 
specifically be asked to provide copies 
of any ship's logs, chronology of 
operations, ship's history, unit 
histories, chronological reports, 
operational reports, casualty lists, maps 
of the operational area, or any other 
information available which pertains to 
the operations of USS REEVES (DLG-24) in 
the offshore waters of the Republic of 
Vietnam from June 1965 to October 1965.  
All available information must be 
provided USASCRUR in the first mailing.  
If USASCRUR requests additional or 
clarifying information other than that 
already provided, all such information 
should be promptly obtained and 
forwarded.  

4.  Following receipt of the requested 
evidence, the veteran should be scheduled 
for VA psychiatric 

examination by a panel of two 
psychiatrists, board certified if 
available, who are qualified and 
experienced in evaluating post-traumatic 
stress disorders to determine the correct 
diagnosis of all psychiatric disorders 
found present.  The claims file, 
including all stressor statements and 
hearing transcripts, must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
The psychiatric examinations are to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
include a full battery of psychological 
testing.  The examiners should determine 
the extent, etiology and correct 
diagnosis of any psychiatric disability 
found to be present, and reconcile 
conflicting diagnoses.  In determining 
whether or not the veteran has PTSD due 
to an inservice stressor, the examiners 
are hereby notified that only the 
verified history reported by USASCRUR, or 
detailed in the service medical, 
personnel and administrative records, or 
specifically verified by the RO, may be 
relied upon.  If the examiners believe 
that PTSD is the appropriate diagnosis, 
he or she must each specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressor(s) detailed in the 
USASCRUR report; the service medical, 
personnel and administrative records; or 
verified by the RO is (are) responsible 
for that conclusion.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted 

and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, or if the examiners fail to 
identify which stressor(s) detailed in 
the USASCRUR report; the service medical, 
personnel and administrative records; or 
verified by the RO is (are) responsible 
for any PTSD diagnosis provided, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  

7.  The appellant and his attorney have 
the right to submit additional evidence 
and argument on the matter the Board has 
remanded to the regional office.  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his attorney should be 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

		
	F.   JUDGE   FLOWERS
	    Member, Board of Veterans' 
Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 


